Although I concur with the majority's decision on all assignments of error, I nonetheless feel obligated to express my concern over the prosecutor's closing remarks as addressed in assignment of error II. It is totally improper to express an opinion on truthfulness of a witness. Further, by arguing in the first person as opposed to the collective "we, the State", the matter becomes an opinion as opposed to a statement of a position. This, of course, does not rise to the level of plain error and the denial of the assignment of error is totally proper.
JUDGE SHEILA G. FARMER